18 So. 3d 1253 (2009)
Kendra L. BERTULLI, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and American Rainbow Floral Co., Appellees.
No. 1D09-1056.
District Court of Appeal of Florida, First District.
October 13, 2009.
Kendra L. Bertulli, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, and Louis A. Gutierrez, Senior Attorney, Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. See Contrera v. Fla. Unemployment Appeals Commn., 894 So. 2d 269 (Fla. 1st DCA 2004).
BARFIELD, DAVIS, and ROBERTS, JJ., concur.